TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2021



                                     NO. 03-19-00282-CR


                                   In re Tom Robertson, Sr.




      APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying appellant’s motion seeking postconviction DNA testing

entered by the trial court. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s order denying appellant’s motion

seeking postconviction DNA testing. Therefore, the Court affirms the trial court’s order denying

appellant’s motion seeking postconviction DNA testing. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.